 

EXHIBIT 10.49
 
MAXIM INTEGRATED PRODUCTS, INC.
CHANGE IN CONTROL EMPLOYEE SEVERANCE PLAN
FOR U.S. BASED EMPLOYEES
Maxim Integrated Products, Inc. hereby adopts this Change in Control Employee
Severance Plan (this “Plan”) for the benefit of certain employees of the Company
(as defined herein) on the terms and conditions stated below. The Plan is
intended to help the Company retain and recruit qualified employees, maintain a
stable work environment, and provide economic benefits set forth in the Plan to
eligible employees if their employment with the Company is terminated without
Cause (as defined herein) or for Good Reason (as defined herein) within 24
months after, or within a defined period before, a Change in Control (as defined
herein) occurs.
The Plan, as a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA, is intended to be excepted from the definitions of
“employee pension benefit plan” and “pension plan” set forth under Section 3(2)
of ERISA, and is intended to meet the descriptive requirements of a plan
constituting a “severance pay plan” within the meaning of regulations published
by the Secretary of Labor at Title 29, Code of Federal Regulations §2510.3-2(b).
In the event that the Plan, as to Level I Employees and Level II Employees,
should fail to qualify as a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA, then it will be treated as a separate plan as to
such Level I Employees and Level II Employees which constitutes “a plan which is
unfunded and maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees “within the meaning of Section 201(2) of ERISA.
Section 1    
Definitions. For the purpose of this Plan.
1.    
“Agency Personnel" shall mean persons who are engaged through a third-party
agency.
2.    
“Affiliate” means, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.
3.    
“Board” means the Board of Directors of the Parent.
4.    
“Cause” means that the Eligible Employee has: (a) willfully and continually
failed to substantially perform, or been grossly negligent in the discharge of,
his or her duties to the Company (other than by reason of a “disability” or
“serious medical condition” as such terms are defined under applicable federal
or state law, such as the American with Disability Act, the Family Medical Leave
Act or workers' compensation), which failure or negligence continues for a
period of 10 business days or more after a written demand for performance is
delivered to the Eligible Employee by the Company, which reasonably identifies
the manner in which the Company believes that the Eligible Employee has not
substantially performed, or been grossly negligent in the discharge of, his or
her duties; (b) been convicted of or pled nolo contendere to a felony; or
(c) breached any agreement with, fiduciary or confidentiality duty owed to, or
code of conduct or policy of the Company or any Affiliate of the Company (which
code or policy has been previously published or communicated to the Eligible
Employee). Notwithstanding the foregoing, the definition of Cause in clause (c)
above will not apply to acts or omissions that are both (i) isolated and
unintentional, and (ii) insignificant in their adverse effect on the Company,
unless the Company has given written notice to the Eligible Employee describing
the proscribed action in reasonable detail and the Eligible Employee has failed
to remedy the acts or omissions described in such notice within 10 business days
after the Eligible Employee is given such notice. In addition, in the case of
any Level I Employee, a determination of Cause must also have been first
approved or ratified subsequently by the Board.
5.    
A “Change in Control” will be deemed to mean the first of the following events
to occur after the Effective Date:
(a)    
any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its affiliates, but excluding (i) the Parent or any
of its subsidiaries, (ii) any employee benefit plans of the Company, or (iii) a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Parent in substantially the same proportions as their ownership of stock
of the Parent (individually, a “Person” and collectively,

1

--------------------------------------------------------------------------------

 

“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Parent
representing 50% or more of the combined voting power of the Parent's
then-outstanding securities (not including in the securities beneficially owned
by such Person any securities acquired directly from the Parent or its
Affiliates);
(b)    
the consummation of a merger or consolidation of the Parent or any direct or
indirect subsidiary of the Parent with any other corporation or other entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Parent outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Parent, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or
(c)    
the stockholders of the Parent approve a plan of complete liquidation or
winding-up of the Parent or there is consummated an agreement for the sale or
disposition of all or substantially all of the Company's assets.
6.    
“CIC Covered Period” means the period commencing on the date a Change in Control
occurs and ending on the second anniversary of such date.
7.    
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.
8.    
“Company” means the Parent and its U.S. subsidiaries, or any successors thereto.
9.    
“Disability” means a physical or mental condition entitling the Eligible
Employee to benefits under the Parent's long-term disability plan, or if no such
plan then-exists, a “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code) or as determined by the Company in accordance with
applicable laws.
10.    
“Effective Date” means November 4, 2009.
11.    
“Eligible Employee” means any Level I Employee, Level II Employee, Level III
Employee, Level IV Employee or Level V Employee who is employed on the date of a
Change in Control other than: (a) employees who have entered into written
separation agreements signed by the Company or have been given notice of
termination at any time prior to the commencement of a Potential Change of
Control Period; (b) interns, casual, or part-time employees or Agency Personnel;
(c) temporary employees who have employment agreements with a fixed term of no
more than 12 months; (d) employees covered by any collective bargaining
agreement to which the Company is party; or (e) employees who are not regularly
paid on a U.S. payroll. The status of an individual as an employee of the
Company or an Eligible Employee for the purposes of this Plan will be based on
the Company's payroll records as of the date of a Change of Control. In no event
will any subsequent reclassification of any employee of, or service provider to,
the Company as a result of a government audit or otherwise have any effect on
such individual's eligibility under this Plan or his/her status as an Eligible
Employee hereunder. Any Level I Employee, Level II Employee, Level III Employee,
Level IV Employee or Level V Employee who otherwise satisfies the definition of
“Eligible Employee” in this Section 1.11 is referred to in this Plan as an
“Eligible Level I Employee,” “Eligible Level II Employee,” “Eligible Level III
Employee,” “Eligible Level IV Employee” or “Eligible Level V Employee,” as the
case may be. Any references in this Plan to “full-time employee,” “exempt
employee,” “non-exempt employee,” “temporary employee” or words of similar
import will have the meaning(s) ascribed thereto in the Company's benefits,
health and welfare plans and payroll records as in effect from time to time.
12.    
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
13.    
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
14.    
“Fundamental Board Change” means the following individuals cease for any reason
to constitute a majority of the number of directors then-serving: individuals
who, on the Effective Date, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Parent) whose
appointment or election by the Board or nomination for election by the Parent's
stockholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on the

2

--------------------------------------------------------------------------------

 

Effective Date, or whose appointment, election or nomination for election was
previously so approved or recommended;
15.    
“Good Reason” means the occurrence of any of the following events on or
following a Change in Control without the Eligible Employee's express written
consent, provided the Eligible Employee gives notice to the Company of the Good
Reason event within 90 days after the Eligible Employee has actual knowledge of
the Good Reason event and such event(s) is not fully corrected or otherwise
remedied in all material respects by the Company within 30 days following its
receipt of such notice from the Eligible Employee:
(a)    
a material diminution in the Eligible Employee's duties or responsibilities from
those in effect immediately prior to the Change in Control (including, but not
limited to, in the case of a Level I Employee who reports directly to the Chief
Executive Officer of the Parent immediately prior to a Change in Control, if,
after such Change in Control, such Level I Employee no longer reports directly
to the chief executive officer of a public company), it being understood that:
(i)    
“a material diminution in the Eligible Employee's duties or responsibilities” is
not established by one or more of the following changes, whether alone or in
combination with other changes: (A) a change in job title; (B) except as
expressly provided in Section 1.15(a), a change in reporting relationships; or
(C) any change in an Eligible Employee's duties or responsibilities of a type
that the Company has historically caused or permitted in the two years prior to
the Change in Control;
(ii)    
under no circumstances will a promotion or an increase in the number of
employees or projects to be managed or an increase in the budget to be managed
constitute “a material diminution in the Eligible Employee's duties or
responsibilities”; and
(iii)    
“a material diminution in the Eligible Employee's duties or responsibilities”
would be established if an Eligible Employee is reassigned to perform job
functions in a discipline that is materially different than the discipline in
which the Eligible Employee worked prior to the Change in Control (e.g. , a
design engineer is assigned to work in manufacturing), without regard to
similarity of job level;
(b)    
a 10% or greater reduction in the Eligible Employee's annual base salary (as
reflected in the Company's records) as of immediately prior to the Change in
Control
(c)    
a 10% or greater reduction in the Eligible Employee's annual target bonus
opportunity as of immediately prior to the Change in Control; or
(d)    
the relocation of the Eligible Employee's principal place of employment to a
location more than 60 miles from the Eligible Employee's principal place of
employment immediately prior to the Change in Control, except for required
travel on the Company's business to an extent substantially consistent with the
Eligible Employee's business travel obligations as of immediately prior to the
Change in Control.
Notwithstanding the foregoing, any change in the Eligible Employee's duties or
responsibilities or any relocation of the Eligible Employee's principal place of
employment will not constitute Good Reason if such Eligible Employee either
requested, volunteered to undertake, or consented in writing to, such change or
relocation.
16.    
“Level I Employee” means (a) the Chief Executive of the Parent, (b) any Group
President of the Parent, or (c) any Senior Vice President or Vice President of
the Parent.
17.    
“Level II Employee” means any full-time employee of the Company with the job
title immediately prior to a Change in Control of Managing Director of the
Company and as reported on the Company's payroll records as such.
18.    
“Level III Employee” means any full-time employee of the Company with the job
title immediately prior to a Change in Control of Executive Director of the
Company and as reported on the Company's payroll records as such.
19.    
“Level IV Employee” means any other exempt full-time employee of the Company
reported on the Company's payroll records as “C HR10 01 - Active-Salaried FT,”
and specifically excluding Level I Employees,

3

--------------------------------------------------------------------------------

 

Level II Employees, Level III Employees and Level V Employees.
20.    
“Level V Employee” means any non-exempt full-time employee reported on the
Company's payroll records as “C HR10 03 - Active-Hourly FT.”
21.    
“Named Executive Officers” means (a) the executive officers of the Parent
(i) listed in the “Summary Compensation Table” (or successor form of disclosure)
that is included in the most recent filing by the Company under the Securities
Act or Exchange Act, and (ii) serving in such capacity immediately prior to the
applicable Severance Date, and (b) such additional individuals who would be so
listed within such a filing if such filing were made immediately prior to the
applicable Severance Date.
22.    
“Parent” means Maxim Integrated Products, Inc., a Delaware corporation.
23.    
“Plan” means the Maxim Integrated Products, Inc. Change in Control Employee
Severance Plan, as set forth herein and as it may be amended from time to time.
24.    
“Plan Administrator” means the Parent.
25.    
“Potential Change in Control” will be deemed to have occurred if the event set
forth in any one of the following paragraphs will have occurred:
(a)    
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control; or
(b)    
the Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control.
26.    
“Potential Change in Control Period” means the period beginning upon the
occurrence of a Potential Change in Control and ending upon the earliest to
occur of (a) the consummation of the Change in Control, or (b) the one-month
anniversary of the abandonment of the transaction or series of transactions that
constitute a Potential Change in Control (as determined by the Plan
Administrator in its sole discretion).
27.    
“Severance” means (a)(i) the involuntary termination of an Eligible Employee's
employment by the Company, other than for Cause, death or Disability, or (ii) a
termination of an Eligible Employee's employment by the Eligible Employee for
Good Reason, and (b) which termination in each case occurs either (x) following
a Change in Control and during the CIC Covered Period, or (y) during a Potential
Change in Control Period in which, or upon the end of which, a Change in Control
is in fact consummated. Notwithstanding the foregoing, a Severance will not be
deemed to have occurred for any purpose if an Eligible Employee's employment is
terminated as part of the transaction structuring or post-transaction
integration process upon or after a Change in Control if such Eligible Employee
is rehired in connection with such transaction structuring or integration and
the rehiring does not otherwise constitute a Good Reason event.
28.    
“Severance Date” means, as the case may be, the date on which an Eligible
Employee incurs a Severance during a CIC Covered Period, or the date on which a
Change in Control is consummated in the case of a Severance during a Potential
Change in Control Period. Notwithstanding the foregoing, where the Eligible
Employee is entitled under law, contract or otherwise, to any period of notice
of termination, “Severance Date” means the date on which such notice expires.
Section 2    
Change in Control Severance Benefits.
1.    
Generally. Subject to Sections 2.6, 2.7, 4 and 6.2 hereof and unless otherwise
agreed to in writing, each Eligible Employee will be entitled to the greater of
either: (a) the severance payments and benefits pursuant to the applicable
provisions of Section 2 of this Plan if such Eligible Employee incurs a
Severance, or (b) the severance benefits under any written severance agreement
signed by such Eligible Employee and an officer of the Company (if applicable).
With respect to an Eligible Employee who is entitled to benefits under the
Workers Adjustment Retraining Notification Act of 1988, or any similar state or
local statute or ordinance (collectively the “WARN Act”), such benefits under
this Plan will be reduced dollar-for-dollar to the extent that an Eligible

4

--------------------------------------------------------------------------------

 

Employee is excused from work during such notice period. Notwithstanding
anything to the contrary in this Section 2.1, any payments or benefits payable
hereunder that constitute nonqualified deferred compensation subject to
Section 409A of the Code will be reduced or eliminated last in time.
2.    
Payment of Accrued Obligations. Subject to Sections 2.7, 4 and 6.2 hereof, the
Company will pay to each Eligible Employee who incurs a Severance a lump sum
payment in cash, paid as soon as practicable but no later than the earlier of
any payment date required by applicable local law or 10 days after the Severance
Date, equal to the sum of (a) all payments required by applicable local law,
including the Eligible Employee's accrued but unpaid base salary and any accrued
but unpaid vacation pay through the Severance Date, and (b) the Eligible
Employee's unpaid and undeferred bonus or commission pay, if any, actually
earned in accordance with the applicable Company bonus or commission plan prior
to the Severance Date.
3.    
One Time Cash Payment Based on Cash Compensation. Subject to Sections 2.6, 2.7,
4 and 6.2, each Eligible Employee who incurs a Severance will be entitled to a
lump sum payment, less any amounts required to be withheld or deducted under
applicable law, paid as soon as practicable but in no event later than 75 days
after the Severance Date, equal to the applicable amount set forth in this
Section 2.3:
(a)    
Level I Employees. Each Eligible Level I Employee who incurs a Severance will be
entitled to a one-time cash payment equal to two times (2x) the sum of (x) such
employee's annual base salary in effect immediately prior to the Severance Date,
and (y) the average performance bonus earned with respect to the most recent
three fiscal years of the Company ending before the fiscal year in which the
Severance Date occurs (i.e., payment = 2x [annual base salary + average
performance bonus earned in 3 most recent fiscal years]).
(b)    
Level II Employees. Each Eligible Level II Employee who incurs a Severance will
be entitled to a one-time cash payment equal to two times (2x) the sum
of(x) such employee's annual base salary in effect immediately prior to the
Severance Date, and (y) the average performance bonus earned with respect to the
most recent three fiscal years of the Company ending before the fiscal year in
which the Severance Date occurs (i.e., payment = 2x [annual base salary +
average performance bonus earned in 3 most recent fiscal years]).
(c)    
Level III Employees. Each Eligible Level III Employee who incurs a Severance
will be entitled to a one-time cash payment equal to the sum of (x) such
employee's annual base salary in effect immediately prior to the Severance Date,
and (y) the average performance bonus earned with respect to the most recent
three fiscal years of the Company ending before the fiscal year in which the
Severance Date occurs (i.e., payment = annual base salary + average performance
bonus earned in 3 most recent fiscal years).
(d)    
Level IV Employees. Each Eligible Level IV Employee who incurs a Severance will
be entitled to a one-time cash payment equal to the product obtained by
multiplying (x) an amount equal to four times (4x) such employee's weekly base
salary (calculated by taking the individual's annual base salary in effect
immediately prior to the Severance Date and dividing by 52), by (y) the amount
obtained by dividing the number of full months of employment at the Company by
12, provided that such one-time cash payment will not exceed the employee's
annual base salary in effect immediately prior to the Severance Date (i.e.,
payment = [4x (annual salary/52)] x [full months of employment/12]).
(e)    
Level V Employees. Each Eligible Level V Employee who incurs a Severance will be
entitled to a one-time cash payment equal to the product obtained by multiplying
(x) an amount equal to two times (2x) such employee's then-weekly pay rate in
effect immediately prior to the Severance Date (including, for such purpose, any
shift differential but excluding overtime pay), by (y) the amount obtained by
dividing the number of full months of employment at the Company by 12, provided
that such one-time cash payment will not exceed 52 weeks of pay, based on the
employee's rate in effect immediately prior to the Severance Date (i.e., payment
= [2x (weekly pay rate] x [full months of employment/12]).
4.    
Acceleration of Equity Award Vesting.
(a)    
Each Eligible Level I Employee who incurs a Severance will be entitled to full
accelerated vesting of all stock options, restricted stock units and any other
equity-based awards granted or assumed by the Company and outstanding as of the
Severance Date other than options or rights granted under an employee stock

5

--------------------------------------------------------------------------------

 

purchase plan (whether or not such award was outstanding as of the Effective
Date) (the “Assumed Equity Awards”), and all Assumed Equity Awards that are in
the nature of an exercisable right, such as stock options or stock appreciation
rights (the “Exercisable Equity Awards”) will remain exercisable for the
remainder of the full initial term (but not more than 10 years after the date of
grant) of such Exercisable Equity Awards (without regard to any shorter period
that may be generally applicable after employment ends for any reason).
(b)    
Each Eligible Level II Employee, Eligible Level III Employee and Eligible
Level IV Employee who incurs a Severance will be entitled to accelerated vesting
of the unvested portion of all Assumed Equity Awards in the amount specified
below, and all Exercisable Equity Awards will remain exercisable for the
remainder of the full initial term of such Exercisable Equity Awards (without
regard to any shorter period that may be generally applicable after employment
ends for any reason):
(i)    
Eligible Level II Employee:  75%
(ii)    
Eligible Level III Employee:  50%
(iii)    
Eligible Level IV Employee:  25%
Notwithstanding anything to the contrary in this Section 2.4(b), the treatment
of equity awards that are not assumed or substituted for in connection with a
Change in Control will be in accordance with the equity plan pursuant to which
such awards were granted, and the agreement evidencing such award.
(c)    
For purposes of this Section 2.4:
(i)    
Any Assumed Equity Awards described above as “granted or assumed by the Company”
will be deemed to include (without duplication of benefits) Assumed Equity
Awards that are assumed, or replaced with substituted equity awards, by the
successor to the Parent or the successor's parent company in connection with the
Change in Control. The provisions of Section 2.4(a) and (b) will be binding upon
such successor and/or parent company and included in the terms of the Assumed
Equity Awards, with customary adjustments to the exercise price, if applicable,
and underlying shares to reflect the acquisition consideration.
(ii)    
To the extent that the successor to the Parent or the successor's parent company
in connection with the Change in Control does not assume, or substitute new
equity awards, for the equity awards described in Section 2.4 (a) or (b), the
Eligible Employee will instead have only those rights with respect to those
equity awards as are set forth in the applicable equity compensation plan or
award agreement.
(iii)    
This Section 2.4 will not apply with respect to a grant or award of stock
options, restricted stock units or any other equity-based awards made after the
Effective Date if the agreement granting or awarding the applicable award
specifically provides that the grant will not be subject to the provisions of
this Section 2.4. To the extent that any equity award agreement entered into
after the Effective Date provides a greater benefit to the Eligible Employee
than any inconsistent provisions of this Section 2.4, the provisions of that
equity award agreement will supersede and govern any inconsistencies (without
duplication of benefits). Except as provided in the first sentence of this
sub-paragraph (iii), to the extent the provisions of this Section 2.4 provide a
greater benefit to the Eligible Employee than any inconsistent provisions of any
equity compensation plan or award agreement, the provisions of this Section 2.4
will supersede and govern any inconsistencies (without duplication of benefits).
Any awards granted after the effective date of this Plan will be subject to the
acceleration rights set forth in the Plan unless those grants include an
express/affirmative statement to the effect that they are excluded from the
Plan.
5.    
Benefit Continuation. Subject to Sections 2.6, 4 and 6.2 hereof, in the case of
each Eligible Employee who incurs a Severance, commencing on the date
immediately following such Eligible Employee's Severance Date and continuing for
the period set forth below (the “Welfare Benefit Continuation Period”), the
Company will provide, at the Company's sole expense, to each such Eligible
Employee (and anyone entitled to

6

--------------------------------------------------------------------------------

 

claim under or through such Eligible Employee) all Company-paid benefits under
any group medical, vision and dental plan of the Company (as in effect
immediately prior to such Eligible Employee's Severance Date) for which Eligible
Employees of the Company are eligible, to the same extent as if such Eligible
Employee had continued to be an Eligible Employee of the Company during the
Welfare Benefit Continuation Period. To the extent that such Eligible Employee's
participation in Company benefit plans is not practicable or would cause the
Eligible Employees to be subject to tax on the benefits, the Company will
arrange to provide, at the Company's sole expense, such Eligible Employee (and
anyone entitled to claim under or through such Eligible Employee) with
equivalent benefits under an alternative arrangement during the Welfare Benefit
Continuation Period; provided,however, that such alternative arrangement
(including, but not limited to, the fully-insured group medical, vision and
dental plan sponsored by the Company in existence on the Effective Date) would
eliminate any adverse tax consequences to the Eligible Employee. The coverage
period for purposes of the group health continuation requirements of
Section 4980B of the Code will commence at the Severance Date or, if later, the
date that coverage under each such plan would otherwise expire, and will run
concurrently with the Welfare Benefit Continuation Period. The Welfare Benefit
Continuation Period will range from six to 24 months for such Eligible Employees
as follows:
(a)    
Eligible Level I Employees:  24 months
(b)    
Eligible Level II Employees:  24 months
(c)    
Eligible Level III Employees:  12 months
(d)    
Eligible Level IV Employees:  12 months
(e)    
Eligible Level V Employees:  6 months
Notwithstanding the foregoing, to the extent that an Eligible Level I Employee
is otherwise entitled, under a written employment agreement entered into prior
to the Effective Date, to a longer Welfare Benefit Continuation Period and/or
more beneficial welfare benefits than that described in this Section 2.5, such
employment agreement will supersede and govern any inconsistency with this
Section 2.5 (without duplication of benefits).
6.    
Release; Restrictive Covenants; Benefit Commencement Date. No Eligible Employee
who incurs a Severance will be eligible to receive any payments or other
benefits under the Plan (other than payments under Section 2.2) unless, within
45 days following such Eligible Employee's Severance Date, he or she first
executes a release (as substantially in the form of Exhibit A hereto, or in such
other form as is required to comply with applicable law, a “Release”) in favor
of the Company and others set forth on Exhibit A, and such Release becomes
effective and has not been revoked by the Eligible Employee within 7 days of the
Eligible Employee's execution of such Release. Provided that the Eligible
Employee executes and does not revoke the Release in accordance with the
requirements of this Section 2.6, any payments or other benefits under the Plan
will commence (the “Benefit Commencement Date”) on or before the 75th calendar
day following the Severance Date; all payments or benefits accrued during the
period between the Severance Date and Benefit Commencement Date will be provided
in full on the Benefit Commencement Date. If the Eligible Employee does not
execute and return such Release such that it does not become effective within
the foregoing period (or within a 20-day extension period thereafter), the
Eligible Employee will cease to be entitled to any payments or benefits under
this Plan (other than under Section 2.2). In addition, payment and other
benefits under this Plan will cease as of the date that the Eligible Employee
breaches any of the material provisions of such Eligible Employee's Proprietary
Information and Inventions Agreement, or other similar agreement then in effect.
7.    
409A. Notwithstanding any provision to the contrary in this Plan, no payment or
distribution under this Plan which constitutes an item of deferred compensation
under Section 409A of the Code and becomes payable by reason of the Eligible
Employee's termination of employment with the Company will be made to the
Eligible Employee unless the Eligible Employee's termination of employment
constitutes a “separation from service” (as such term is defined in Treasury
Regulations issued under Section 409A of the Code). In addition, no such payment
or distribution will be made to the Eligible Employee prior to the earlier of
(a) the expiration of the six-month period measured from the date of the
Eligible Employee's “separation from service” (as such term is defined in
Treasury Regulations issued under Section 409A of the Code) or (b) the date of
the Eligible Employee's death, if the

7

--------------------------------------------------------------------------------

 

Eligible Employee is deemed at the time of such separation from service to be a
“key employee” within the meaning of that term under Section 416(i) of the Code
and to the extent such delayed commencement is otherwise required in order to
avoid a prohibited distribution under the Treasury Regulations issued under
Section 409A of the Code. All payments and benefits which had been delayed
pursuant to the immediately preceding sentence will be paid to the Eligible
Employee in a lump sum upon expiration of such six-month period (or if earlier
upon the Eligible Employee's death). Notwithstanding anything to the contrary in
Section 2.4 or this Section 2.7, any Assumed Equity Awards that are subject to
Section 409A of the Code as of the Effective Date (or that subsequently become
subject to Section 409A) will be paid at such time or times as are set forth in
the agreements evidencing such Assumed Equity Awards and in accordance with
Section 409A of the Code. It is intended that this Plan will comply with the
provisions of Section 409A of the Code and the Treasury Regulations relating
thereto so as not to subject the Eligible Employee to the payment of additional
taxes and interest under Section 409A of the Code. In furtherance of this
intent, this Plan will be interpreted, operated, and administered in a manner
consistent with these intentions. Notwithstanding anything to the contrary in
this Plan and without limiting this Section 2.7, in the event that the Plan
Administrator determines that any payment or distribution under the Plan may be
subject to Section 409A of the Code and related Department of Treasury guidance,
the Plan Administrator may adopt such amendments to the Plan or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, including any amendments or
actions that would result in a reduction to the benefit payable under the Plan,
in each case, without the consent of the Eligible Employee, that the Plan
Administrator determines are reasonable, necessary or appropriate to comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance. In that light, the Company makes no representation or covenant to
ensure that the payments or distributions under the Plan are exempt from or
compliant with Section 409A of the Code and will have no liability to an
Eligible Employee or any other party if a payment or distribution under the Plan
that is intended to be exempt from, or compliant with, Section 409A of the Code
is not so exempt or compliant or for any action taken by the Plan Administrator
with respect thereto.
Section 3    
Plan Administration.
1.    
The Plan Administrator will administer the Plan and may interpret the Plan,
prescribe, amend and rescind rules and regulations under the Plan and make all
other determinations necessary or advisable for the administration of the Plan,
subject to all of the provisions of the Plan.
2.    
The Plan Administrator may delegate any of its duties hereunder to such person
or persons from time to time as it may designate.
3.    
The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator will be limited
to the specified services and duties for which they are engaged, and such
persons will have no other duties, obligations or responsibilities under the
Plan. Such persons will exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
will be borne by the Company.
4.    
Following the occurrence of a Change in Control, the Company may not remove from
office the individual or individuals who served as Plan Administrator
immediately prior to the Change in Control; provided, however, if any such
individual ceases to be affiliated with the Company, the Company may appoint
another individual or individuals as Plan Administrator so long as the
substitute Plan Administrator consists solely of an individual or individuals
who (a) were officers of the Company immediately prior to the Change in Control,
(b) were directors of the Company immediately prior to the Change in Control and
are not affiliated with the acquiring entity in the Change in Control or
(c) were selected or approved in writing by an officer or director described in
clause (a) or (b).
Section 4    
Excise Tax Limitation on Benefits.
If any payment or benefit received or to be received by an Eligible Employee
(including any payment or benefit received pursuant to the Plan or otherwise)
would be (in whole or part) subject to the excise tax imposed by Section 4999 of
the Code, or any successor provision thereto, or any similar tax imposed by
state or local law, or

8

--------------------------------------------------------------------------------

 

any interest or penalties with respect to such excise tax (such tax or taxes,
together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then, the lump sum cash payments provided
under Section 2.3 will first be reduced (and thereafter, if necessary, the
accelerated vesting provided in Section 2.4 will be reduced) to the extent
necessary to make such payments and benefits not subject to such Excise Tax, but
only if such reduction results in a higher after-tax payment to the Eligible
Employee after taking into account the Excise Tax and any additional taxes the
Eligible Employee would pay if such payments and benefits were not reduced.
Notwithstanding anything to the contrary in this Section 4, payments or benefits
payable hereunder that constitute nonqualified deferred compensation subject to
Section 409A of the Code will be reduced or eliminated last in time.
Section 5    
Plan Modification or Termination.
1.    
As long as no Potential Change in Control Period or CIC Covered Period is in
effect, the Board (including the Board in place following a Fundamental Board
Change) may amend or terminate the Plan at any time without any liability to any
Eligible Employee, Plan participant or beneficiary or other employee of, or
service provider to, the Company. During any Potential Change in Control Period
or CIC Covered Period, the Board may not, except as provided in Section 5.2,
(a) terminate the Plan or (b) amend the Plan if such amendment would in any
manner be adverse to the interests of any Plan participant or beneficiary. Any
action taken by the Company or the Plan Administrator during the CIC Covered
Period to cause an Eligible Employee to no longer be designated as a Level I
Employee or Level II Employee, or to decrease the payments or benefits for which
an Eligible Employee is eligible will be treated as an amendment to the Plan
which is adverse to the interests of any Eligible Employee. Any amendment to
Section 3.4 or this Section 5 during the CIC Covered Period, will be treated as
an amendment to the Plan which is adverse to the interests of any Eligible
Employee.
2.    
Notwithstanding the foregoing Section 5.1:
(a)    
the Plan Administrator may amend the Plan at any time and in any manner
necessary to comply with applicable law, including, but not limited to,
Section 409A of the Code; and
(b)    
provided that no Fundamental Board Change has occurred in connection with a
Potential Change in Control, the Board in place prior to a Change in Control may
during any Potential Change in Control Period terminate the Plan or amend the
Plan in any manner as part of any Board-approved transaction that would
constitute a Change in Control.
Section 6    
General Provisions.
1.    
Limitation on Assignment. Except as otherwise provided herein or by law, no
right or interest of any Eligible Employee under the Plan will be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
will be effective; and no third party creditors of an Eligible Employee will
have any right or interest in any Eligible Employee's rights or interests under
the Plan. When a payment is due under this Plan to a severed employee who is
unable to care for his or her affairs or dies after accruing benefit rights
under the Plan, payment may be made directly to his or her legal guardian or
personal representative, executor or estate administrator, as the case may be.
2.    
Reduction for Other Severance Benefits. If the Parent or any subsidiary thereof
(including, for the purpose of this Section 6.2, any controlled Affiliate
thereof) is obligated by law or by contract to pay severance pay, a termination
indemnity, notice pay, or the like, then any severance pay and/or benefits
hereunder will be reduced by the amount of any such severance pay, termination
indemnity, notice pay or the like, as applicable, by the amount of any such
payment. Any payments or benefits payable hereunder that constitute nonqualified
deferred compensation subject to Section 409A of the Code will be reduced or
eliminated last in time.
3.    
No Right to Continued Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits will be construed as giving any Eligible Employee, or
any person whomsoever, the right to be retained in the service of the Company,
and all Eligible Employees will remain subject to discharge to the same extent
as if the Plan had never been adopted.

9

--------------------------------------------------------------------------------

 

4.    
Severability. If any provision of this Plan is determined to be invalid, illegal
or unenforceable, the remaining provisions of this Plan will not affect any
other provisions hereof, and this Plan will be construed and enforced as if such
provisions had not been included.
5.    
Successors. Except for limitations on assignment set forth in Section 6.1, this
Plan will be binding upon and inure to the benefit of the Company and each
Eligible Employee and their respective successors, assigns, heirs, executors,
and administrators.
6.    
Language. All words used in this Plan should be construed to be of such gender
or number as the circumstances require. The headings and captions herein are
provided for reference and convenience only and are not intended to affect the
construction or interpretation of this Plan.
7.    
Unfunded Plan. The Plan will not be required to be funded unless such funding is
authorized by the Board in its sole discretion. Regardless of whether the Plan
is funded, no Eligible Employee will have any right to, or interest in, any
assets of any Company which may be applied by the Company to the payment of
benefits or other rights under this Plan.
8.    
Notice. Any notice or other communication required or permitted pursuant to the
terms hereof will have been duly given when delivered or mailed by United States
Mail, first class, postage prepaid (or such local equivalent thereof), addressed
to the intended recipient at his, her or its last known address.
9.    
Governing Law. This Plan will be construed and enforced in accordance with the
laws of the State of Delaware (without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of laws of any other
jurisdiction), to the extent not otherwise preempted by ERISA.
10.    
Withholding. All benefits hereunder will be reduced by withholding of federal,
state and local income or other taxes, and any foreign taxes, and will be
subject to applicable tax reporting, as the Company may deem necessary or
appropriate for purposes of compliance with applicable tax laws.
Section 7    
Claims, Inquiries, Appeals.
1.    
Applications for Benefits and Inquiries. Any application for benefits, inquiries
about the Plan or inquiries about present or future rights under the Plan must
be submitted to the claims administrator in writing, as follows:
claims administrator
c/o Maxim Integrated Products, Inc.
120 San Gabriel Drive, Sunnyvale, California 94086
Attention: Associate General Counsel
2.    
Denial of Claims. In the event that any application for benefits is denied in
whole or in part, the claims administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant's right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the claims
administrator needs to complete the review and an explanation of the Plan's
review procedure.
This written notice will be given to the employee within 30 days after the
claims administrator receives the application, unless special circumstances
require an extension of time, in which case, the claims administrator has up to
an additional 30 days for processing the application. If an extension of time
for processing is required, written notice of the extension will be furnished to
the applicant before the end of the initial 30-day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by

10

--------------------------------------------------------------------------------

 

which the claims administrator is to render his or her decision on the
application. If written notice of denial of the application for benefits is not
furnished within the specified time, the application will be deemed to be
denied. The applicant will then be permitted to appeal the denial in accordance
with the review procedure described below.
3.    
Request for a Review. Any person (or that person's authorized representative)
for whom an application for benefits is denied (or deemed denied), in whole or
in part, may (but without any obligation to do so) appeal the denial by
submitting a request for a review to the Plan Administrator within 60 days after
the application is denied (or deemed denied). The Plan Administrator will give
the applicant (or his or her representative) an opportunity to review pertinent
documents in preparing a request for a review and submit written comments,
documents, records and other information relating to the claim. A request for a
review will be in writing and will be addressed to:
Plan Administrator
c/o Maxim Integrated Products, Inc.
120 San Gabriel Drive, Sunnyvale, California 94086
Attention: Associate General Counsel
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.
4.    
Decision on Review. The Plan Administrator will act on each request for review
within 20 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 20 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 20-day period. The Plan Administrator will give prompt, written notice
of his or her decision to the applicant. In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will outline, in a manner calculated to be understood by the
applicant, the specific Plan provisions upon which the decision is based. If
written notice of the Plan Administrator's decision is not given to the
applicant within the time prescribed in this Section 7.4 the application will be
deemed denied on review.
5.    
Rules and Procedures. The Plan Administrator may establish rules and procedures,
consistent with the Plan and with ERISA, as necessary and appropriate in
carrying out his or her responsibilities in reviewing benefit claims. The Plan
Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial (or deemed denial) of
benefits to do so at the applicant's own expense.
6.    
Exhaustion of Remedies. No claim for benefits under the Plan may be brought in
any forum until the claimant (a) has submitted a written application for
benefits in accordance with the procedures described by Section 7.1 above,
(b) has been notified by the claims administrator that the application is denied
(or the application is deemed denied due to the claims administrator's failure
to act on it within the established time period), (c) has filed a written
request for a review of the application in accordance with the appeal procedure
described in Section 7.3 above and (d) has been notified in writing that the
Plan Administrator has denied the appeal (or the appeal is deemed to be denied
due to the Plan Administrator's failure to take any action on the claim within
the time prescribed by Section 7.4 above).
7.    
Final Dispute Resolution. Any and all disputes under this Plan (including but
not limited to disputes regarding interpretation, scope, or validity of the
Plan, any pendant state claims if not otherwise preempted by ERISA) remains
unresolved after the exhaustion of the claims procedure outlined in Sections 7.1
through 7.6, above, will be submitted to the exclusive jurisdiction of the
United States District Court for the Northern District of California.
8.    
Attorneys' Fees. In the event of any dispute under this Plan, the court may
award attorneys' fees as

11

--------------------------------------------------------------------------------

 

provided under 29 U.S.C. 1132(g)(1).
 
 

12